[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The foregoing Motion for Summary Judgment having been heard, it is hereby denied on the basis that this case presents disputed issues of fact as to the effective date of the filing of the plaintiffs' application for a certificate of appropriateness to construct an office building in the Town of Groton Historic District, as to allegations made by the defendant that the plaintiffs' deliberately misled the defendant so that the defendant failed to schedule a public hearing within the requisite time period and as to the exercise by the court of the extraordinary remedy of mandamus.
July 7, 1994
Hendel, J.